Case 2:20-cv-03850-DSF-PJW Document 13 Filed 08/10/20 Page 1 of 3 Page ID #:45


      Joseph R. Manning, Jr. (SBN 223381)
  1   ADAPracticeGroup@manninglawoffice.com
      MANNING LAW, APC
  2   20062 SW Birch Street
      Newport Beach, CA 92660
  3   Tel: 949.200.8755
      Fax: 866.843.8308
  4
      Attorneys for Plaintiff
  5
      ANTHONY BOUYER
  6
  7
                           UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11        ANTHONY BOUYER, an              Case No.: 2:20-cv-03850-DSF-PJW
 12        individual,
                                           Hon. Dale S. Fischer
 13        Plaintiff,
 14                                        NOTICE OF VOLUNTARY
           v.                              DISMISSAL WITHOUT PREJUDICE
 15                                        PURSUANT TO FEDERAL RULE OF
 16        THE SISTERS GROUP CORP,         CIVIL PROCEDURE 41(a)(1)(A)(i)
           a California corporation; and
 17        DOES 1- 10, inclusive,          Complaint Filed: April 28, 2020
 18                                        Trial Date: None
           Defendants
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 2:20-cv-03850-DSF-PJW Document 13 Filed 08/10/20 Page 2 of 3 Page ID #:46

  1
  2         TO THE COURT AND ALL PARTIES:
  3         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
  4   Plaintiff Anthony Bouyer (“Plaintiff”) requests that this Court enter a dismissal
  5   without prejudice of Plaintiff’s Complaint in the above-entitled action, in its
  6   entirety. Each party shall bear his or its own costs and attorneys’ expenses.
  7
  8                                        Respectfully submitted,
  9
 10    DATED : August 10, 2020             MANNING LAW, APC

 11                                        By: /s/ Joseph R. Manning, Jr.
                                             Joseph R. Manning, Jr.
 12
                                             Attorney for Plaintiff
 13                                          Anthony Bouyer
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                 1
                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 2:20-cv-03850-DSF-PJW Document 13 Filed 08/10/20 Page 3 of 3 Page ID #:47

  1                            CERTIFICATE OF SERVICE
  2         I certify that on August 10, 2020, I electronically filed the foregoing
  3   document with the Clerk of the Court using CM/ECF. I also certify that the
  4   foregoing document is being served this day on counsel of record in this action via
  5   email transmission and via transmission of Electronic Filing generated by CM/ECF.
  6                                                  Respectfully submitted,
  7
      Dated: August 10, 2020                        MANNING LAW, APC
  8
  9
 10
                                             By:     /s/ Joseph R. Manning, Jr., Esq.
 11                                                 Joseph R. Manning, Jr., Esq.
                                                     Attorney for Plaintiff,
 12
                                                     Anthony Bouyer
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                2
                  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
